                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA


IN RE:                                           )
                                                 )
MICHAEL G. DOMBROWSKI,                           )     Case No. 16-81412-CRJ11
                                                 )
                                                 )     Chapter 11
              Debtor.                            )
                                                 )

       NATIONSTAR’S RESPONSE TO DEBTOR’S OBJECTION TO CLAIM 29

       In response to Debtor’s Objection to Claim 29 (Doc. 767 – the “Claim Objection”),

Nationstar Mortgage, LLC d/b/a Mr. Cooper (“Nationstar”) states the following:

       1.      Debtor filed this Chapter 11 case on May 11, 2016. (Doc. 1).

       2.      Claim 29 was filed by Seterus, Inc. (“Seterus”) on behalf of Federal National

Mortgage Association on September 9, 2016. Claim 29 is secured by a rental home (the

“Property”) located at 3621 Ketch Avenue, Oxnard, California 93035. Claim 29 was filed with

an outstanding balance of $239,686.16 and $13,191.54 in prepetition arrears.

       3.      Seterus initially objected to Debtor’s attempts to confirm a Chapter 11 Plan

including the Property, but a deal was reached in June of 2017 which resulted in Seterus voting for

the Debtor’s “Final Amended and Restated Plan of Reorganization” (the “Plan” – Doc. 569).

       4.      A “Joint Motion for Approval of Compromise or Settlement” (the “Motion to

Approve”) was filed by Seterus and Debtor on June 28, 2017 and this Court entered an Order

approving the compromise on July 27, 2017. (Docs. 446 and 494). As to Claim 29, the Motion to

Approve states that the “Note will be [sic] reamorized upon confirmation of the Debtor’s Plan on

a 30-year payment schedule at a fixed interest rate of 4.00% per annum[.]” (Doc. 446, at ¶ 12(A)).

       5.      The Motion to Approve provides the holder of Claim 29 a future relief provision as

to subsequent defaults:


DOCSBHM\2297978\1

Case 16-81412-CRJ11         Doc 772 Filed 10/31/19 Entered 10/31/19 16:35:53                Desc
                              Main Document     Page 1 of 4
          If the Creditor concludes that the Debtor is in default under his plan, or concerning
          the payments to the Creditor, the Creditor will send notice of such default to Debtor
          at his last known residence and a copy to his bankruptcy counsel of record.
          Thereafter, the Debtor will have twenty-one (21) calendar days to cure the default
          from the date the notice is sent.

(Doc. 446, at ¶ 12(C)).

          6.     Debtor’s Plan was confirmed on September 5, 2017 (Doc. 577) and the Plan

incorporated the terms of the Motion to Approve as Claim 29’s Plan treatment, (See Doc. 569, at

p. 12).

          7.     Neither the Motion to Approve nor the Plan make Debtor’s obligation to make

payments as to Claim 29 contingent on re-amortization of the loan.

          8.     Claim 29 was transferred to Nationstar on or around March 12, 2019. (Doc. 722).

          9.     Nationstar has not received a single payment from Debtor as to Claim 29 since the

transfer.

          10.    The records Nationstar received from Seterus reflect that Debtor has not made a

payment as to Claim 29, in any amount, since February, 2018.

          11.    Since the Property is a rental property, it seems highly likely that Debtor has

received rental income since February, 2018 while failing to submit any funds as to Claim 29.

          12.    Nationstar issued a Notice of Default letter to Debtor and his counsel on May 8,

2019.

          13.    The Notice of Default letter was not cured within the 21-day period referenced in

the letter and allowed under the terms of the Motion to Approve. Likewise, Debtor did not file an

objection to the Notice of Default letter with this Court.

          14.    Thought it was not required by the Plan or Motion to Approve, Nationstar issued

and filed a “Notice of Termination of Automatic Stay” letter (the “NOT Letter”) on June 3, 2019.


                                                   2

DOCSBHM\2297978\1

Case 16-81412-CRJ11            Doc 772 Filed 10/31/19 Entered 10/31/19 16:35:53                   Desc
                                 Main Document     Page 2 of 4
(Doc. 744). The NOT Letter explained Nationstar’s position as to the May 8, 2019 Notice of

Default letter and its impact on the automatic stay. (Id.). The NOT Letter inadvertently referenced

the wrong property address; however, it included the last four digits of the correct loan number as

to Claim 29 and clearly identified Nationstar as the creditor. (Id.). Nothing was filed in response

to the NOT letter.

       15.     A second notice of termination (the “Amended NOT Letter”) was issued and filed

on October 23, 2019 which corrects the Property address. (Doc. 771).

       16.     It is Nationstar’s position that the automatic stay has lifted as to the Property

because Debtor has failed to make any payments as to Claim 29 since February, 2018 and Debtor

failed to cure the Notice of Default.

       17.     However, due to Debtor’s Claim Objection, Nationstar has not foreclosed its

security interest as to the Property under Claim 29’s loan documents.

       18.     Nationstar seeks this Court’s leave for additional time to discuss a potential

resolution of the issues raised by Debtor’s Claim Objection and the May 8, 2019 Notice of Default.

If the parties cannot reach an accord, Nationstar believes that an evidentiary hearing will be

necessary to confirm the existence or absence of the automatic stay as to the Property and as to the

issues raised by the Claim Objection.

                                                     Respectfully submitted,

                                                     /s/ Thomas B. Humphries
                                                     Diane C. Murray
                                                     Thomas B. Humphries
                                                     Counsel for Nationstar Mortgage, LLC




OF COUNSEL:
SIROTE & PERMUTT, PC

                                                 3

DOCSBHM\2297978\1

Case 16-81412-CRJ11          Doc 772 Filed 10/31/19 Entered 10/31/19 16:35:53                Desc
                               Main Document     Page 3 of 4
2311 Highland Avenue South
Post Office Box 55727
Birmingham, Alabama 35255-5727
Telephone: 205-930-5331
dmurray@sirote.com
thumphries@sirote.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification to the following individuals:

               Tazewell Shepard
               Tazewell T. Shepard, IV
               Tazewell Shepard, P.C.
               PO BOX 19045
               HUNTSVILLE, AL 35804
               Email: taze@ssmattorneys.com
               Email: ty@ssmattorneys.com

               Richard M. Blythe,
               Assistant U.S. Bankruptcy Administrator
               United States Bankruptcy Administrator
               Northern District of Alabama
               Seybourn H. Lynn Federal Building
               Post Office Box 3045
               400 Well Street NE, Room 236
               Decatur, Alabama 35602



                                                      /s/ Thomas B. Humphries
                                                      OF COUNSEL




                                                  4

DOCSBHM\2297978\1

Case 16-81412-CRJ11          Doc 772 Filed 10/31/19 Entered 10/31/19 16:35:53                  Desc
                               Main Document     Page 4 of 4
